

113 HR 3409 IH: National Wildlife Refuge Expansion Limitation Act of 2013
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3409IN THE HOUSE OF REPRESENTATIVESOctober 30, 2013Mr. Fincher introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the National Wildlife Refuge System Administration Act of 1966 to require that any expansion of a national wildlife refuge must be expressly authorized by statute.1.Short titleThis Act may be cited as the National Wildlife Refuge Expansion Limitation Act of 2013.2.Prohibition on expansion of national wildlife refugesSection 4(a) of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd(a)) is amended by adding at the end the following:(6)The Secretary may not expand any national wildlife refuge except as expressly authorized by a law enacted after January 3, 2013..